DETAILED ACTION
This communication is responsive to the Amendment filed August 18, 2022.  Claims 18-37 are currently pending.
The objection to claim 33 set forth in the Office Action dated May 18, 2022 is WITHDRAWN due to Applicant’s responsive amendment.
The rejections of claims 18-35 under 35 USC 112 set forth in the May 18 Office Action are WITHDRAWN due to Applicant’s responsive amendments.
The rejections of claims 18-35 under a double patenting analysis set forth in the May 18 Office Action are MAINTAINED.  Applicant has not substantively responded to these rejections.
The rejections of claims 18-27 and 29-35 under 35 USC 103 set forth in the May 18 Office Action are MAINTAINED for the reasons set forth below.
New claims 36 and 37 are REJECTED for the reasons set forth below.
This action is final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-27 and 29-34, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Gaillard et al. (US 2007/0287815) in view of Schmidt-Thuemmes et al. (WO 2016/098006).
The rejections of claims 18-27 and 29-34 are adequately set forth in the May 18 Office Action at paragraphs 16-21, which are incorporated by reference herein.

Regarding claim 36, as noted in paragraph 16 of the May 18 Office Action, Gaillard teaches an aqueous composition comprising a polymer in which acrylic acid corresponds to monomer (b) of the present claims.  However, Gaillard more generally teaches that monomers other than acrylic acid may be used as a monomer (b), including the water-soluble salts of an alkali metal, alkaline earth metal, and ammonium.  (para. [0028].)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a water-soluble salts of an alkali metal, alkaline earth metal, and ammonium in place of the acrylic acid of the example of Gaillard because Gaillard teaches that they are useful anionic monomers that may be used in the invention.  (See MPEP 2143(I)(B).)

Regarding claim 37, as noted in paragraph 16 of the May 18 Office Action, Schmidt-Thuemmes teaches that two emulsifiers – Lumiten I-SC and Lutensol AT25 may be used together.  The exemplar amounts disclosed in Example 3 fall within the claimed range.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Gaillard et al. (US 2007/0287815) in view of Schmidt-Thuemmes et al. (WO 2016/098006) as applied to claim 34 above, and further in view of Favero et al. (US 2013/0255954).
The rejection of claim 35 is adequately set forth in the May 18 Office Action at paragraph 23, which is incorporated by reference herein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 20-36 of copending Application No. 16/972,823. 
The rejections of claims 18-35 are adequately set forth in the May 18 Office Action at paragraph 26, which is incorporated by reference herein.	

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant essentially argues that a person of ordinary skill would not have looked to the teachings of Schmidt-Thuemmes to modify Gaillard because “Schmidt-Thuemmes is directed to a completely different technical field and type of copolymer formulation ….”  (Remarks, p. 10.)

The Office disagrees.  Both Gaillard and Schmidt-Thuemmes relate to aqueous solutions of polymers comprising at least one cationic monomer – the same cationic monomer disclosed in both references.  In addition, both references teach that emulsifiers may be used to aid in the dispersion of the monomers during polymerization.  Even if Applicant’s assertion that the resulting aqueous solutions are used for different purposes is correct, it is immaterial because the references share the technical field of aqueous polymers formed by the same cationic monomer and emulsifiers used to aid in the polymerization of that monomer.  Thus, one of ordinary skill would have looked to the “customary” emulsifiers taught by Schmidt-Thuemmes to aid in the dispersion of the monomers of Gaillard.  These customary emulsifiers are known in the art to aid dispersion of the cationic monomers in an aqueous medium; one of ordinary skill would have used such a known emulsifier.  (See MPEP 2143(I)(A).)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763